Citation Nr: 9918423	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, to 
include as due to exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.
REMAND

The veteran contends, in essence, that his pulmonary fibrosis 
is etiologically related to ionizing radiation that he was 
exposed to as a member of the occupation forces in Japan 
after the atomic bombings.  A preliminary review of the 
record discloses that before the Board can proceed further in 
adjudicating the veteran's claim, additional development is 
required. 

A March 1997 letter from a private physician that examined 
the veteran, Fred L. Rasp, M.D., assessed the veteran as 
having idiopathic pulmonary fibrosis.  Dr. Rasp further 
opined that the veteran "[m]ay very well have fibrosis 
associated with his previous wartime exposure to high dosage 
radiation, but that is a presumptive conclusion.  I do not 
see alternative etiologies of pulmonary fibrosis, such as 
collagen vascular disorder."

An August 1997 letter from Dr. Rasp stated that the veteran 
reported a history of documented abnormal chest radiographs 
one or two years after service.  The assessment was 
"[p]ulmonary fibrosis with mild restrictive ventilatory 
impairment and significant impairment in diffusion capacity.  
Probably secondary to radiation injury back in 1945."  Dr. 
Rasp further opined that "I am quite confident of the 
likelihood of a relationship between radiation exposure at 
that time and his resultant pulmonary dysfunction."  

The Board finds that this evidence makes the veteran's claim 
well grounded under 38 U.S.C.A. § 5107(a), regardless of 
absence of pulmonary fibrosis as a "radiogenic disease" 
listed in the regulations under 38 C.F.R. § 3.311(b)(2)(1) 
(1998).  Indeed, 38 C.F.R. § 3.311(b)(4) specifically 
provides that if a claim is based on a disease other than 
those actually listed pursuant to the regulations, VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.

In reviewing the record, the Board finds no indication that 
the RO determined whether the veteran was a member of the 
occupation forces in Japan as alleged.  Given the nature of 
the veteran's claim and the supportive medical opinion 
summarized above, the RO must verify the veteran's claim and, 
if it is determined that he was in Japan during the period of 
time in question, the RO must refer the case for a dose 
estimate as outlined in 38 C.F.R. § 3.311 (b) (1998).  The 
Board is cognizant of the fact that pulmonary fibrosis is not 
one of radiogenic diseases listed in 38 C.F.R. § 3.311 (b) 
(2).  However, when, as in this case, there is competent 
medical evidence that links a disease other than one of those 
listed to radiation exposure, VA must consider the claim 
under the provisions of 38 C.F.R. § 3.311.  (See 38 C.F.R. 
§ 3.311 (b) (4).)  Moreover, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should obtain and associate 
with the claims file any and all medical 
records relating to the veteran's 
pulmonary fibrosis not already in the 
claims file, including, if available, the 
medical records cited by Dr. Rasp that 
purport to show the veteran had 
indications of a pulmonary disorder 
within the first few years of service. 

2.  The RO should also follow the 
procedures of  38 C.F.R. § 3.311 in 
developing the veteran's claim, including 
verification of the veteran's service in 
the Hiroshima or Nagasaki areas during 
the occupation of Japan and, if such 
service is confirmed, obtaining a 
radiation dose assessment.  

3.  If, and only if, the veteran's 
service in Japan after the atomic 
bombings is verified and the requisite 
dose assessment is made, the veteran 
should then be scheduled for a 
comprehensive VA examination with a 
pulmonary specialist.  It is imperative 
that the claims file be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and all 
tests and studies deemed necessary should 
be accomplished.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
pulmonary fibrosis was incurred as a 
result of exposure to ionizing radiation 
during service, and, in so doing, comment 
on Dr. Rasp's opinion that the veteran's 
current pulmonary fibrosis is the result 
of radiation exposure. 

4.  The veteran is free to furnish 
additional evidence and argument while 
the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). 

5.  If the RO's determination is adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.









The veteran need take no further action until he is informed.  
The purpose of this REMAND is to afford the veteran due 
process of law and develop medical evidence.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










